Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

This office action is in response to continuation filed on 3/19/20. Claims 1-20 are pending.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/10/20, 3/19/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

Under STEP 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (PEG), independent Claims 1, 8 and 15 recite a “method”, “computer readable storage medium”, “system”.  
Under STEP 2A Prong One, Claims 1, 8 and 15 recite steps of “relates to a registry for locating a service in response to a request from a service requester by: determining if a requested service is registered, sending the request to service providers if the requested service is not registered, and forwarding the service provider to the service requester.  However these steps fall within the “Mental Processes” 2019 PEG grouping as concepts performed in the human mind (including observation, evaluation, judgment, opinion).  For example, steps of "[a] receiving a request for a service from a service requester" and "[b] searching the registry for details of the requested service" can be performed by a human administrator who simply receives and checks details of the request for a service. Similarly, steps of "[c] in response to the service requested not being registered, sending the request to one or more service providers to provide a new service"; and "[ d] in response to a service provider providing the new service, associating the request service to the endpoint ... sending the service endpoint to the service requester, wherein the service requester requests the service from the located service provider at the received service endpoint, wherein the service is provided to the service requester by the located service provider in response to receiving from the service requester the service request at the service endpoint" can be performed by a human administrator who updates the service registry in response to a service provider providing the new service on a paper. Alternatively, "[a] receiving a request for a service from a service requester," "[b] searching the registry for details of the requested service," " [ c] in response to the service requested not being registered, sending the request to one or more service providers to provide a new service," and "[ d] in response to a service provider providing the new service, associating the request service to the endpoint . , sending the service endpoint to the service requester, wherein the service requester requests the service from the located service provider at the received service endpoint, wherein the service is provided to the service requester by the located service provider in response to receiving from the service requester the service request at the service endpoint…" as recited in  claim 1 are also descriptive of a "certain method of organizing human activity," specifically, marketing, sales, 
Specification is there any description that "updating ... the service registry" is intended to improve computer capabilities or an existing technology process, Rather, the activities recited in claim 1 are squarely within the realm of abstract ideas, like: (1) the risk hedging in Bilski v. Kappas, 561 U.S. 593 (2010); (2) the intermediated settlement in Alice, 573 U.S. at 220; (3) verifying credit card transactions in CyberSource, 654 F.3d at 1370; (4) guaranteeing transactions in buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1354 (Fed. Cir. 2014); (5) distributing products over the Internet in Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709 (Fed. Cir. 2014); ( 6) determining a price of a product offered to a purchasing organization in Versata Dev. Grp., Inc. v. SAP Am., Inc., 793 F.3d 1306 (Fed. Cir. 2015); and (7) pricing a product for sale in OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359 (Fed. Cir. 2015). If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.


Under STEP 2A Prong Two
Claims 1, 8 and 15 recite additional elements of “processor”, “computer system/server 12”, to perform the steps of the abstract idea discussed above.  The memory, device, and computational device are recited at a high-level of generality (i.e., as a generic device performing generic computer functions of checking for matching and temporarily saving) such that it amounts to no more than mere instructions to apply the exception using a generic computer.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. That is, other than reciting ““processor”, “computer system/server 12”, nothing in the claim elements preclude the steps from practically being performed in the mind. Accordingly, the claims recite an abstract idea.  

claims 1, 8 and 15 is a business rather than a technological solution is evidenced by the claim's failure to recite anything other than generic hardware (i.e. "service registry," "service oriented environment," "processor") outside of the abstract idea. See Spec. ¶ 27 ("computer system/server 12, which is operational with numerous other general purpose ... computing system environments or configurations. Examples of well-known computing systems, environments, and/or configurations that may be suitable for use with computer system/server 12 include, but are not limited to ... any of the above systems or devices, and the like"); ,r,r 40-41 ("flowchart illustrations .. . can be implemented by computer readable program instructions ...instructions may be provided to a processor of a general purpose computer ... or other programmable data processing apparatus"); ,¶ 44 ("cloud computing environment 50 of an embodiment of the present invention is depicted ... computing nodes 10 and cloud computing environment 50 can communicate with any type of computerized device over any type of network and/or network 
the corresponding service document to be located and accessed in a repository 514 ( or even the corresponding service located at the service provider). Spec, ¶ 50.In Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d 1315,1329 (Fed. Cir. 2017), the Federal Circuit concluded that claims directed to the use of an index to search for and retrieve data constituted an abstract idea as well as a well-known, routine and conventional process. See id. at 1327("the abstract idea of creating an index and using that index to search for and retrieve data ... organizing and accessing records through the creation of an index-searchable database, includes longstanding conduct that existed well before the advent of computers and the Internet" ( quotations omitted)); id. At 1329 (using an index to receive a request for information and delivering records constitute "no more than the performance of well-understood, routine and conventional activities previously known in the industry" ( citations, brackets, and quotations omitted)). Here, claim 1 broadly recites a process for [a] receiving a request for a service from a service requester" and "[b] searching the registry for details of the requested service" can be performed by a human administrator who simply receives and checks details of the request for a service. Similarly, steps of "[c] in response to the service requested not being registered, sending the request to one or more service providers to provide a new service"; and "[ d] in response to a service provider providing the new service, associating the request service to the endpoint ... sending the service endpoint to the service requester, wherein the service requester requests the service from the located service provider at the received service endpoint, wherein the service is provided to the service requester by the located service provider in response to receiving from the service requester the service 

Similarly, the Supreme Court in Alice (573 U.S. 208, at 226) reviewed a method claim requiring "the use of a computer to create electronic records, track multiple transactions, and issue simultaneous instructions." Id. at 224 ( citations omitted). The petitioner in Alice emphasized that the method claims "recite specific hardware configured to perform specific computerized functions." Id. at 226 ( citation and quotations omitted). The Alice court found But what petitioner characterizes as specific hardware-a "data processing system" with a "communications controller" and "data storage unit," ... is purely functional and generic. Nearly every computer will include a "communications controller" and "data storage unit" capable of performing the basic calculation, storage, and transmission functions required by the method
claims. Id. ( citations omitted).
Here, claims 1, 8 and 15 does not recite additional details, functionality or specialized processes to the recited generic components noted supra to distinguish itself from the analysis in Alice.
Under Step 2B, Claims 1, 8 and 15 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a “processor”, “computer system/server 12” no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. These additional elements comprise well-understood, routine, conventional computing elements (see BASCOM Global Internet Services v. AT&T Mobility LLC, 827 F .3d 1341 (Fed. Cir. 2016) holding recites generic computer, network and Internet components, none of which is inventive by itself) see also Two-Way Media Ltd. V. Comcast Cable Communications, LLC, 2017 U.S. App. LEXIS 21706 at 14 (Fed. Cir. Nov. 1, 2017) finding “Nothing in the claims or their constructions, including the use of “intermediate computers,” requires anything other than conventional computer and network components operating according to their ordinary functions”, see also “simply implementing an abstract concept on a computer, without meaningful limitations to that concept, does not transform a patent-ineligible claim into a patent-eligible one.” Accenture Global Service v. Guidewire Software, Inc., 728 F.3d 1336 (Fed. Cir. 2013) at 1345; see also the prohibition against patenting an abstract principle by attempting to limit the use of the [principle] to a particular technological environment (see Diehr, 450 U.S. at 191; “attempts to limit the abstract concept to a computer implementation and to a specific industry thus do not provide additional substantive limitations to avoid preempting the abstract idea of [the] system” Accenture Global Service v. Guidewire Software, Inc., 728 F.3d 1336 (Fed. Cir. 2013)); Classen as an example case identifying a mental process. Specifically, "[c]oncepts relating to data comparisons that can be performed mentally or are analogous to human mental work." See MPEP § 2106.04(a)(2), sections III and III A.  Therefore, the additionally recited limitations individually or in combination as a whole in Claims 1, 8 and 15 fail to amount to significantly more than the abstract idea.

Dependent Claims 2-7, 9-14, 16-20 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. § 101 because the additionally recited limitations fail to establish that the claims are not directed to an abstract idea, and none of the additionally recited limitations 

Claims 8-14 are rejected under 35 U.S.C. 101 because independent claim recites “a computer readable storage medium having...” in the claim.
Pending claims are interpreted as broadly as their terms reasonably allow. See In re Zletz, 893 F.2d 319 (Fed. Cir. 1989).  The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent (See MPEP 2111.01).  When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. §101 as covering non-statutory subject matter.  See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24, 2009; See p. 2. OFFICIAL GAZETTE of the UNITED STATES PATENT AND TRADEMARK OFFICE, volume 1351, February 23, 2010, OG 212
A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation “non-transitory” to the claim.
Some other solutions as 
-- an amendment the claimed term to:  "computer usable memory", or "computer usable storage memory", "computer readable memory", "computer readable device", (i.e. any variations thereof, where "media" or "medium" is replaced by "device" or "memory") or adding "wherein the medium is not a signal". 
-- “an amendment to the specification defining the medium is not a signal and deleting the statement in the spec stating that the medium can be a signal”, 
-- “an amendment to the specification defining the medium a form of memory devices and deleting the statement in the spec stating that the medium can be a signal”, 
-- “a disavowal statement and an amendment to the spec deleting the medium is a signal statement”.

Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-7 of U.S. Patent 10,708,177 B2. 
Claims 1-7 are rejected on the ground of non-statutory obviousness-type double patenting rejection as being unpatentable over claims 1-7 of U.S. Patent 10,708,177 B2. Although the conflicting claims are not identical, they are not patentably distinct from each other because the referenced co-pending US patent applications and the instant application are claiming common subject matter, as follows:
Instant Application: 16/824176
US Patent 10,708,177 B2 
Claim 1:
A method, operable by a service registry in a service oriented environment 
for provisioning a service within the service oriented environment, the method 
comprising: receiving a request for a service from a service requester in the 
environment;  searching the service registry for a service endpoint associated 
with the service request;  in response to not locating the service endpoint in 
the service registry but locating a service provider associated with the 
requested service, requesting the service endpoint from the located service 
provider, wherein the located service provider sets up service, wherein the 

endpoint;  associating the requested service with the service endpoint;  and 
sending the service endpoint to the service requester, wherein the service 
requester requests the service from the located service provider at the 
received service endpoint, wherein the service is provided to the service 
requester by the located service provider in response to receiving from the 
service requester the service request at the service endpoint thereby allowing 
the service requester to receive a desired quality of service and not 
experience a delay or difference in quality of service.


 A method, operable by a service registry in a service oriented environment for provisioning a service within the service oriented environment, the method comprising: receiving a request for a service from a service requester in the environment; searching the service registry for a service endpoint associated with the service request; in response to not locating the service endpoint in the service registry but locating a service provider associated with the requested service, requesting the service endpoint from the located service provider, wherein the located service provider sets up service, wherein the located service provider associates the set up service with the service endpoint; associating the requested service with the service endpoint; and sending the service endpoint to the service requester, wherein the service requester requests 

The method as recited in claim 1, wherein the service request includes a 
required standard of service and in response to the service being registered 
but not having the required standard, sending a request to one or more service 
providers to provide a service having the required standard;  and in response 
to a service provider providing the service having the required standard, 
updating the service registry with the new service and standard of service.
Claim 2:
The method according to claim 1, wherein the service request includes a required standard of service and in response to the service being registered but not having the required standard, sending a request to one or more service providers to provide a service having the required standard; and in response to a service provider providing the service having the required standard, updating the service registry with the new service and standard of service.
Claim 3: 
The method as recited in claim 2, where the standard of service is a 
service property meeting a required threshold.
Claim 3:
The method according to claim 2, where the standard of service is a service property meeting a required threshold.
Claim 4: 
The method as recited in claim 3, wherein the service property is one or 
more of the following: a rate of performing the service;  a cost of the 


The method according to claim 3, wherein the service property is one or more of the following: a rate of performing the service; a cost of the service; and a number of service instances provided.
Claim 5:
The method as recited in claim 1 further comprising: in response to the 
service requested not being registered, sending the service request to one or 
more subsequent service registries to provide a service provider for the 
service.
Claim 5:
The method according to claim 1 further comprising: in response to the service requested not being registered, sending the service request to one or more subsequent service registries to provide a service provider for the service.
Claim 6:
The method as recited in claim 5 further comprising: sending located 
service information to the one or more subsequent service registries so that 
the one or more subsequent service registries can use previously located 
service information and subsequently locate service information to choose the 
service provider.
Claim 6:
The method according to claim 5 further comprising: sending located service information to the one or more subsequent service registries so that the one or more subsequent service registries can use previously located service information and subsequently locate service information to choose the service provider.
Claim 7: 
The method as recited in claim 1 further comprising: mediating between the 

not receive a service endpoint of the service provider but uses the service 
through a service management layer.

The method according to claim 1 further comprising: mediating between the service 




Claims 1-7 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-7 of U.S. Patent 9,459,924 B2. 
Claims 1-7 are rejected on the ground of non-statutory obviousness-type double patenting rejection as being unpatentable over claims 1-7 of U.S. Patent 9,459,924 B2. Although the conflicting claims are not identical, they are not patentably distinct from each other because the referenced co-pending US patent applications and the instant application are claiming common subject matter, as follows:

Instant Application: 16/824176
US Patent 9,459,924 B2 
Claim 1:
A method, operable by a service registry in a service oriented environment 
for provisioning a service within the service oriented environment, the method 

environment;  searching the service registry for a service endpoint associated 
with the service request;  in response to not locating the service endpoint in 
the service registry but locating a service provider associated with the 
requested service, requesting the service endpoint from the located service 
provider, wherein the located service provider sets up service, wherein the 
located service provider associates the set up service with the service 
endpoint;  associating the requested service with the service endpoint;  and 
sending the service endpoint to the service requester, wherein the service 
requester requests the service from the located service provider at the 
received service endpoint, wherein the service is provided to the service 

service requester the service request at the service endpoint thereby allowing 
the service requester to receive a desired quality of service and not 
experience a delay or difference in quality of service.

Claim 6:
The method as recited in claim 5 further comprising: sending located 
service information to the one or more subsequent service registries so that 
the one or more subsequent service registries can use previously located 
service information and subsequently locate service information to choose the 
service provider.

Claim 7: 
The method as recited in claim 1 further comprising: mediating between the 

not receive a service endpoint of the service provider but uses the service 
through a service management layer.


 A method, operable by a service registry in a service oriented environment for provisioning a service within the environment, the method comprising: receiving a request for a service from a service requester in the service oriented 

The method as recited in claim 1, wherein the service request includes a 
required standard of service and in response to the service being registered 
but not having the required standard, sending a request to one or more service 
providers to provide a service having the required standard;  and in response 
to a service provider providing the service having the required standard, 
updating the service registry with the new service and standard of service.
Claim 2:
The method according to claim 1, wherein the service request includes a required standard of service and in response to the service being registered but not having the required standard, sending a request to one or more service providers to provide a service having the required standard; and in response to a service provider providing the service having the required standard, updating the service registry with the new service and standard of service.
Claim 3: 
The method as recited in claim 2, where the standard of service is a 
service property meeting a required threshold.
Claim 3:
The method according to claim 2, where the standard of service is a service property meeting a required threshold.
Claim 4: 

more of the following: a rate of performing the service;  a cost of the 
service;  and a number of service instances provided.



The method as recited in claim 1 further comprising: in response to the 
service requested not being registered, sending the service request to one or 
more subsequent service registries to provide a service provider for the 
service.
Claim 5:
The method according to claim 1, wherein the service requester receives the service endpoint and requests the service directly from the service provider.


Claims 8-19 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-10 of U.S. Patent 9,483,312 B2. 
Claims 8-19 are rejected on the ground of non-statutory obviousness-type double patenting rejection as being unpatentable over claims 1-10 of U.S. Patent 9,483,312 B2. Although the conflicting claims are not identical, they are not patentably distinct from each other because the referenced co-pending US patent applications and the instant application are claiming common subject matter, as follows:


Instant Application: 16/824176
U.S. Patent 9,483,312 B2
Claim 8:
A computer program product for operating a service registry in a service 
oriented architecture system and managing a service within the system, the 
computer program product comprising one or more computer readable storage 
mediums having program code embodied therewith, the program code comprising the 
programming instructions for: receiving a request for a service from a service 
requester in the environment;  searching the service registry for a service 
endpoint associated with the service request;  in response to not locating the 
service endpoint in the service registry but locating a service provider 
associated with the requested service, requesting the service endpoint from the 
located service provider, wherein the located service provider sets up service, 

service endpoint;  associating the requested service with the service endpoint;  
and sending the service endpoint to the service requester, wherein the service 
requester requests the service from the located service provider at the 
received service endpoint, wherein the service is provided to the service 
requester by the located service provider in response to receiving from the 
service requester the service request at the service endpoint thereby allowing 
the service requester to receive a desired quality of service and not 
experience a delay or difference in quality of service.

Claim 13:
The computer program product as recited in claim 12, wherein the program 

service information to the one or more subsequent service registries so that 
the one or more subsequent service registries can use previously located 
service information and subsequently locate service information to choose the 
service provider.

Claim 14:
The computer program product as recited in claim 8, wherein the program 
code further comprises the programming instructions for: mediating between the 
service requester and the service provider, wherein the service requester does 
not receive a service endpoint of the service provider but uses the service 
through a service management layer.

A computer program product embodied in a computer readable storage device for operating a service registry in a service oriented architecture system and managing a service within the system, the computer program product comprising the programming instructions for: receiving a request for a service from a service requester in a service oriented environment; checking details of the requested service as registered in the service registry; characterized by; in response to the service requested not being registered, sending the request to one or more service providers to provide a new service; in response to a service provider providing the new service, updating, by a processor, the service registry with the new service and responding to the service requester that the service is available; and in response to the service requested not being registered, sending the service request to one 

The computer program product as recited in claim 8, wherein the service 

further comprises the programming instructions for: in response to the service 
being registered but not having the required standard, sending a request to one 
or more service providers to provide a service having the required standard;  
and in response to a service provider providing the service having the required 
standard, updating the service registry with the new service and standard of 
service.

The computer program product according to claim 1, wherein the service request includes a 

The computer program product as recited in claim 9, where the standard of 
service is a service property meeting a required threshold.
Claim 3:
The computer program product according to claim 2, where the standard of service is a service property meeting a required threshold.
Claim 11:
The computer program product as recited in claim 10, wherein the service 
property is one or more of the following: a rate of performing the service;  a 


The computer program product according to claim 3, wherein the service property is one or more of the following: a rate of performing the 

The computer program product as recited in claim 8, wherein the program 
code further comprises the programming instructions for: in response to the 
service requested not being registered, sending the service request to one or 
more subsequent service registries to provide a service provider for the 
service.
Claim 5:
The computer program product according to claim 1, wherein the service requester receives a service endpoint and requests the service directly from the service provider.




Claim 15:
A system, comprising: a memory for storing a computer program for 
operating a service registry in a service oriented architecture and managing a 
service within the service oriented architecture;  and a processor connected to 
the memory, wherein the processor is configured to execute the program 

service from a service requester in the environment;  searching the service 
registry for a service endpoint associated with the service request;  in 
response to not locating the service endpoint in the service registry but 
locating a service provider associated with the requested service, requesting 
the service endpoint from the located service provider, wherein the located 
service provider sets up service, wherein the located service provider 
associates the set up service with the service endpoint;  associating the 
requested service with the service endpoint;  and sending the service endpoint 
to the service requester, wherein the service requester requests the service 
from the located service provider at the received service endpoint, wherein the 

response to receiving from the service requester the service request at the 
service endpoint thereby allowing the service requester to receive a desired 
quality of service and not experience a delay or difference in quality of 
service.

A system, comprising: a memory unit for storing a computer program for operating a service registry in a service oriented architecture and managing a service within the service oriented architecture; and a processor coupled to said memory unit, wherein said processor, responsive to said computer program, comprises circuitry for receiving a 

The system as recited in claim 15, wherein the service request includes a 
required standard of service, wherein the program instructions of the computer 
program further comprise: in response to the service being registered but not 
having the required standard, sending a request to one or more service 
providers to provide a service having the required standard;  and in response 
to a service provider providing the service having the required standard, 


The system according to claim 6, wherein the service request includes a required standard of service, wherein the processor further comprises: in response to the service being registered but not having the required standard, circuitry for sending a request to one or more service providers to provide a service having the required standard; and in response to a service provider providing the service having the required standard, circuitry for updating the service registry with the new service and standard of service.
Claim 17:
The system as recited in claim 16, where the standard of service is a 
service property meeting a required threshold.
Claim 8:
The system according to claim 7, where the standard of service is a service property meeting a required threshold.
Claim 18:
The system as recited in claim 17, wherein the service property is one or 
more of the following: a rate of performing the service;  a cost of the 
service;  and a number of service instances provided.
Claim 9:
The system according to claim 8, wherein the service property is one or more of the following: a rate of performing the service; a cost of the service; and a number of service instances provided.
Claim 19:
The system as recited in claim 15, wherein the program instructions of the 
computer program further comprise: in response to the service requested not 
being registered, sending the service request to one or more subsequent service 
registries to provide a service provider for the service



Conclusion


The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
a. Bailey et al. (US 2012/0042040 A1) – Discloses a method, system and computer program product, operable by a service registry in a service orientated architecture system, for providing a service within the system.  A service request is received from a service requester in the system.  The status of the service is checked as registered in the service registry.  In response to the service not having a registered service endpoint or a property of the service falling below a defined threshold, a request is sent to service providers or subsequent service registries to provide a new service and according to the defined threshold.  In response to a service provider providing the new service according to the defined standard, the service registry is updated with the new service and responding to the service requester that the service is available.  The embodiments allow both direct interaction between the requester and provider or indirect interaction via a service management layer.
b. Hollis  (US 2011/0173429 A1) – Discloses a method to reduce and thereby improve the initial program load time of a computing apparatus operating system and thus provides for near instantaneous user interaction.  When practicing the instant invention, a computing apparatus operating system or application processing component is loaded neither sequentially nor completely, but rather on an as required basis.  The invention's "required only" loading of processing components persist through subsequent operation and shut down of the computing apparatus with each loaded task creating a checkpoint record of processing modifications to non-volatile memory.  Such checkpointing allows shut down processing of the apparatus to consist of 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to HITESH R PATEL whose telephone number is (571)270-5442.  The examiner can normally be reached on Monday-Friday 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on 571-270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Hitesh Patel/Primary Examiner, Art Unit 2419                                                                                                                                                                                                        

2/16/21